                                      1   FLETCHER C. ALFORD (SBN: 152314)
                                          falford@grsm.com
                                      2   RYAN B. POLK (SBN: 230769)
                                          rpolk@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3115
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          MENDOCINO COAST DISTRICT HOSPITAL,
                                      7   BOB EDWARDS, STEVE LUND AND WADE STURGEON

                                      8   TWILA S. WHITE
                                          LAW OFFICE OF TWILA S. WHITE
                                      9   6033 West Century Boulevard, Suite 810
                                          Los Angeles, CA 90045
                                     10   213 381 8749 OFFICE
                                          213 381 8799 FAX
                                     11   twilawhiteesq@yahoo.com
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Attorney for Plaintiff
     San Francisco, CA 94111




                                          Ellen Hardin
                                     13

                                     14
                                                                        UNITED STATES DISTRICT COURT
                                     15
                                                                      NORTHERNDISTRICT OF CALIFORNIA
                                     16
                                                                            SAN FRANCISCO DIVISION
                                     17
                                          ELLEN HARDIN,                                    )         CASE NO. 17-cv-05554-JST
                                     18                                                    )
                                                                       Plaintiff,          )         JOINT STIPULATION AND
                                     19                                                    )         [PROPOSED]
                                                 vs.                                       )         ORDER TO EXTEND
                                     20                                                              MEDIATION DEADLINE
                                                                                           )
                                          MENDOCINO COAST DISTRICT HOSPITAL, a )
                                     21   government entity or agency, exact form unknown;
                                          BOB EDWARDS, an individual; STEVE LUND, an )
                                     22   individual; WADE STURGEON, an individual; and )
                                          DOES 1 through 50, Inclusive,                    )
                                     23                                                    )
                                                                       Defendants.         )
                                     24

                                     25          Plaintiff ELLEN HARDIN (“Plaintiff”) and Defendants MENDOCINO COAST
                                     26   DISTRICT HOSPITAL, BOB EDWARDS, STEVE LUND AND WADE STURGEON
                                     27   (“Defendants”) stipulate and respectfully request the Court to extend the mediation deadline
                                     28   currently set for April 5, 2019. In support of their request, the parties state as follows:
                                                                                           -1-
                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                      1          WHEREAS Plaintiff Ellen Hardin (“Plaintiff”) filed her Complaint in the above-entitled

                                      2   action on September 25, 2017 [ECF 1];

                                      3          WHEREAS Plaintiff filed a First Amended Complaint on October 4, 2017 [ECF 10];

                                      4          WHEREAS the parties initially agreed to complete mediation by the end of the year on

                                      5   March 20, 2018 [ECF 33];

                                      6          WHEREAS the Court granted in part and denied in part Defendant’s partial motion to

                                      7   dismiss the FAC, granting Plaintiff leave to amend on June 14, 2018 [ECF 43];

                                      8          WHEREAS the Court deemed Plaintiff’s Second Amended Complaint was filed on July

                                      9   30, 2018 [ECF52];

                                     10          WHEREAS Defendants filed a Motion for Partial Dismissal of Plaintiff’s Second

                                     11   Amended Complaint on August 20, 2018 [ECF55];
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          WHEREAS the Court granted in part and denied in part Defendant’s partial motion to
     San Francisco, CA 94111




                                     13   dismiss the SAC with leave to amend on December 4, 2018 [ECF 72];

                                     14          WHEREAS, on December 13, 2018, the Court vacated the parties’ case management

                                     15   conference scheduled for December 19, 2018;

                                     16          WHEREAS, the Court set a deadline of April 5, 2019, for the parties to complete

                                     17   mediation;

                                     18          WHEREAS, the parties have held on-going discussions regarding potential mediators,

                                     19   but were unable to find a mutually agreeable mediator with availability before the April 5, 2019

                                     20   mediation deadline;

                                     21          WHEREAS, the parties have agreed to mediate with Lynn Frank on July 18, 2019, and

                                     22   request that the mediation deadline be extended to allow for this;

                                     23          WHEREAS, Plaintiff has noticed necessary depositions to be completed prior to July 18,

                                     24   2019 to participate in a good faith mediation and there are pending discovery matters and other

                                     25   anticipated discovery motions;

                                     26          WHEREAS, there has been one previous extension of time in this matter extending the

                                     27   parties’ mediation deadline (ECF 74), and the stipulated extension does not affect any existing

                                     28   date or deadline.
                                                                                          -2-
                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                      1          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

                                      2   Parties, through their respective undersigned counsel of record, to extend the deadline to

                                      3   complete private mediation until August 6, 2019.

                                      4          IT IS SO STIPULATED.

                                      5   Dated: March 25, 2019                         GORDON REES SCULLY MANSUKHANI, LLP
                                      6

                                      7
                                                                                        By:     /s/ Ryan B. Polk
                                      8                                                         Ryan B. Polk
                                      9                                                         Attorneys for Defendants
                                                                                                MENDOCINO COAST DISTRICT
                                     10                                                         HOSPITAL, BOB EDWARDS, STEVE
                                                                                                LUND and WADE STURGEON
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Dated: March 25, 2019                         LAW OFFICES OF TWILA S. WHITE
     San Francisco, CA 94111




                                     13

                                     14
                                                                                        By:     /s/ Twila S. White
                                     15                                                         Twila S. White
                                     16                                                         Attorney for Plaintiff ELLEN HARDIN

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          -3-
                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                      1                                 ATTESTATION OF FILING

                                      2            Pursuant to General Order No. 45, Section X(B) regarding signatures, I, Ryan B. Polk,

                                      3   hereby attest that concurrence in the filing of this Joint Stipulation and [Proposed] Order to

                                      4   Extend Mediation Deadline has been obtained from Twila S. White with conformed signatures

                                      5   above.

                                      6   Dated: March 25, 2019
                                      7                                                  By:    /s/ Ryan B. Polk
                                                                                                Ryan B. Polk
                                      8
                                                                                                Attorneys for Defendants
                                      9                                                         MENDOCINO COAST DISTRICT
                                                                                                HOSPITAL, BOB EDWARDS, STEVE
                                     10                                                         LUND and WADE STURGEON
                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          -4-
                                                   JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
                                        1                                                ORDER

                                        2          The Court having considered the Joint Stipulation and Order to Extend Mediation

                                        3   Deadline submitted by the parties, and good cause appearing:

                                        4          1.     The Stipulation is approved;

                                        5          2.     The parties shall have until August 6, 2019 to complete private mediation;

                                        6          IT IS SO ORDERED.

                                        7

                                        8   Dated: March 25, 2019
                                                                                          By:
                                        9                                                       UNITED STATES DISTRICT JUDGE
                                       10

                                       11
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1150789/44264007v.1
                                                                                          -5-
                                                    JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND MEDIATION DEADLINE
